Citation Nr: 1641848	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to restoration of a 30 percent rating for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.

2. Entitlement to a rating in excess of 20 percent for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar. 

3. Entitlement to a separate rating of instability for status- post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran remains employed, and has not alleged he is unemployable as a result of his service-connected disabilities. As such, the issue has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. At the time of the December 2009 rating decision, the evidence of record established objective improvement in the Veteran's status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar. 

2. For the period prior to October 20, 2009, the Veteran's status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar has been manifested by limitation of motion, pain, stiffness, trouble walking, standing and sitting for long periods of time, limitation of extension to 25 degrees and limitation of flexion to 120 degrees; but not by extension limited to greater than 25 degrees, subluxation or instability. 

3. For the period from October 20, 2009 forward, the Veteran's status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar has been manifested by limitation of motion, pain, stiffness, trouble walking, standing and sitting for long periods of time, limitation of extension to 15 degrees and limitation of flexion to 120 degrees; but not by extension limited to greater than 15 degrees.

4. For the period from October 20, 2009 forward, the Veteran has had slight instability of the right knee, status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.


CONCLUSIONS OF LAW

1. The criteria for restoration of the 30 percent rating for a status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar have not been met. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.71a, Diagnostic Code 5261 (2015).

2. The criteria for a 40 percent rating prior to October 20, 2009 for a status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3. The criteria for a rating in excess of 20 percent from October 20, 2009 forward, for a status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

4. The criteria for a separate 10 percent disability rating for right knee instability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Prior Remand

The matter was previously before the Board in September 2015, on remand the AOJ was directed to provide the Veteran notice regarding identifying any additional relevant treatment records and to obtain any outstanding VA and private treatment records. The Veteran submitted relevant private treatment records in October 2015.  The Veteran was provided notice regarding identifying and authorizing for release any additional treatment records relating to his right knee in December 2015. See December 7, 2015 VA correspondence. VA treatment records from Denver VAMC from June 2015 to October 2015 have been associated with the claims file. The Board finds there has been substantial compliance with the September 2015 Board remand. 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Disagreements with a reduction in rating do not constitute an application for benefits, and as such the VCAA is inapplicable. Instead, rating reductions are governed by a separate set of notice requirements. 38 C.F.R. § 3.105(e). However, these requirements are inapplicable to this case, as the Veteran's rate of compensation did not decrease as a result of the rating reductions. See id. This is because, the Veteran remains at a combined overall rating of 40 percent regardless of whether a 20 or 30 percent rating is assigned for right knee status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella with scar. See 38 C.F.R. § 4.25.

Concerning the rating claim, VA issued a VCAA letter in June 2009, prior to the initial unfavorable adjudication in December 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

In light of the forgoing, VA has satisfied the notice requirements for a rating reduction and an increased rating claim.

Concerning the Veteran's hearing, the VLJ clarified the issues, explained the concepts of evaluations, inquired as to the existence of evidence, and held the record open for 60 days for the submission of new evidence. See April 2015 Hearing Transcript. The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records, VA treatment records, and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2007 and in October 2009. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. 

The Board notes that the October 2007 examiner stated the claims file was not reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case,  the October 2007 VA examiner noted the Veteran's lay statements concerning the frequency and severity of his right knee disability, reviewed available VA treatment records, and conducted an objective medical examination of the Veteran. Between the Veteran's lay statements concerning his symptoms and the examiners' own observations and review of available VA treatment records, the Board finds that the examiner was apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the Veteran's symptoms at the time the examinations were conducted. As such, the examination report is adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for restoration of a 30 percent rating and an increased rating claim for his  status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

III. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Id. 

Ratings that have continued at the same level for 5 years or more are entitled to additional protections. 38 C.F.R. § 3.344(c). In such cases, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a). The entire record of examination and the medical-industrial history must be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Id. Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction. Id. Where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life. Id. If doubt remains after according due consideration to all the evidence, the rating agency will continue the rating in effect. 38 C.F.R. § 3.344(b).

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344(a)-(c). In this case, the Veteran was granted the 30 percent rating for his right knee in a March 2008 rating decision, effective May 2007. The rating was then reduced effective October 20, 2009. As such, the Veteran's ratings were in effect at the same level for approximately two and a half years, and thus the greater protections for benefits in effect for longer than five years are inapplicable in this case. See 38 C.F.R. § 3.344(c).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.
      
IV. Analysis

In this case, the Veteran was granted a rating of 30 percent for his service-connected right knee disability in March 2008, effective May 2007. The Veteran filed a claim for an increased rating in excess of 30 percent in May 2009, which led to a rating reduction to 20 percent for his right knee disability and the current appeal. As the Veteran's 30 percent rating was not in effect for more than five years prior to the December 2009 rating decision at issue, the additional procedural requirements as set forth in 38 C.F.R. § 3.344, do not apply. Rather, there still must be improvement. 38 C.F.R. § 3.344(c). 
      
The Veteran was granted a rating of 30 percent for his right knee in March 2008 under Diagnostic Code 5261. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; a 20 percent evaluation is warranted when extension is limited to 15 degrees; a 30 percent evaluation is warranted when extension is limited to 20 degrees; a 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261. Normal range of motion of the knee is 0 to 140 degrees of extension to flexion. 38 C.F.R. § 4.71a. 

The Veteran previously filed a claim for an increased rating in May 2007, and was provided with a VA examination in October 2007. The examiner noted the Veteran was experiencing increased pain in his right knee and was unable to run, unable to squat, avoided stairs, and could stand or walk for 30 minutes while wearing his right knee brace. See October 2007 VA examination. The Veteran reported stiffness with increased sitting, and an abnormal gait. The Veteran continued to be employed, reported being able to perform all work activities, and denied a history of medical absences. The examiner found flexion of the knee to be 100 degrees and extension was limited to 25 degrees. No knee instability was noted. The examiner did not do repetitive testing due to a knee injection the Veteran received earlier in the day; the examiner noted the Veteran was undergoing a series of injections for his knee pain. Id.   

Treatment records from the period between October 2007 and October 2009 noted continued follow-up relating to the Veteran's right knee brace. Treatment records from November 2007 noted the Veteran reported continued knee pain, and he was seen for an injection for knee pain. See November 9, 2007 Ortho Note. Medical records from Denver VA medical center (VAMC) indicate the Veteran continued to be seen and followed for support and fitting of a right knee brace and reported ongoing knee pain. See December 13, 2007 VA Prosthetics Orthotics Consult.  The Veteran continued to undergo care and follow-up for a right knee brace that was best suited for his employment. See March 23, 2009 Orthotics Prosthetics Consult.

The Veteran was provided with another VA examination in October 2009, in which he reported pain, weakness, and restricted motion in his right knee. See October 2009 VA examination. The examiner noted instability and swelling, infrequently. It was noted the Veteran could stand for 60 to 90 minutes without discomfort in his knee, walk half a mile, and sit for 90 to 120 minutes. The examiner noted the Veteran is unable to run, has difficulty lifting heavy loads and experiences pain when going up and down steps. The Veteran continued to be employed and had not missed work in the past 12 months as a result of his right knee disability, and his activities of daily living were not impaired. The Veteran continued to regularly use a knee brace. The examiner found flexion of the knee to be 120 degrees and extension was limited to 5 degrees. The examiner noted increased pain with repetitive resisted motion, in particular as to knee extension. Further, the examiner noted mild to moderate incoordination and easy fatigability against resistance. As a result the examiner found the Veteran exhibited an additional 10 degree range of motion loss in knee extension as a result of the consideration of repetitive motion testing. Id.

Based on the October 2009 VA examination, the RO reduced the rating for the Veteran's right knee in a December 2009 rating decision, based on the noted improvement in extension of the right knee and overall improvement in functioning. Medical records from Denver VA medical center (VAMC) from October 2007 to October 2009 indicate the Veteran continued to be seen and followed for support and fitting of his right knee braces and he reported ongoing knee pain. See December 13, 2007 VA Prosthetics Orthotics Consult. The Board notes the Veteran has repeatedly disagreed with the reduction, indicating that if anything his right knee has worsened. 

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects a material improvement in the ability to function under the ordinary conditions of life and work. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. Comparing the October 2007 and October 2009 VA examinations it is clear there was an objective improvement in the Veteran's right knee. The Veteran's right knee extension improved from 25 degrees to 15 degrees. Further, the Veteran reported at the October 2009 examination being able to stand for 60 to 90 minutes without discomfort and being able to sit for 90 to 120 minutes. At the October 2007 VA examination, the Veteran reported being able to stand or walk for 30 minutes without increased pain or discomfort. Thus, the objective medical evidence shows significant improvement in extension of the right knee as well as overall improvement including increased time the Veteran is able to sit, stand, and walk without discomfort and increased pain. As a result, an improvement in the right knee disability level has been shown.

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. Both must be established by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. Comparing the two examinations, it is clear that there was an objective improvement in the Veteran's right knee disability, the basis for the assigned 20 percent rating, as the Veteran's right knee extension improved in the October 2009 examination and the Veteran was able to sit, stand, and walk without discomfort for an increased amount of time. As such, objective improvement in disability level was shown.

Furthermore, this improvement translates to improvement in the ability to function under the ordinary conditions of life. The Veteran's ordinary conditions of life have not changed. The Veteran reported continued employment, without a history of significant medical absenteeism. As such, the objective improvement in the Veteran's symptoms also translates into an improvement in the ability to function under the ordinary conditions of life and work, specifically with respect to the ordinary conditions of his right knee. Brown, 5 Vet. App. at 420-21.

Based on the evidence of record, an objective improvement in symptomatology was shown between the October 2007 and October 2009 VA examinations and that improvement translates into an improvement in the ability to function under the ordinary conditions of life. As such, the Board finds that the reduction in rating from 30 to 20 percent for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar was proper and restoration of a 30 percent rating is not warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

V. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the increased rating claim for a right knee disability, has materially changed, as discussed above prior to October 20, 2009.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The Veteran contends he is entitled to an increased rating for his right knee disability, as he asserts his right knee has worsened. The Veteran's right knee status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar is rated under Diagnostic Code 5261, covering leg, limitation of extension. Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; a 20 percent evaluation is warranted when extension is limited to 15 degrees; a 30 percent evaluation is warranted when extension is limited to 20 degrees; a 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261. Normal range of motion of the knee is 0 to 140 degrees of extension to flexion. 38 C.F.R. § 4.71a. 

As noted above, the current appeal stems from an increased rating claim filed by the Veteran in May 2009, at which point the Veteran was requesting an increased rating in excess of 30 percent for a right knee disability. However, as the rating reduction, which was effective October 20, 2009, has been upheld herein, the issue now on appeal is entitlement to an increased rating in excess of 30 percent prior to October 20, 2009, and in excess of 20 percent from October 20, 2009 forward. For the purposes of clarity the Board will first address the period prior to October 20, 2009. 

A. Prior to October 20, 2009

For the period prior to October 20, 2009, a 40 percent rating for the Veteran's right knee disability is warranted. During this period, the Veteran reported pain, stiffness, weakness, trouble standing, walking, and sitting for prolonged periods, all of which he is competent to report. Jandreau, 492 F.3d 1372. As such, these statements are entitled to probative value as to the severity of the right knee disability during this period on appeal. 

The Veteran was afforded a VA examination in October 2007. The examiner noted the Veteran was experiencing increased pain in his right knee and was unable to run, unable to squat, avoided stairs, and could stand or walk for 30 minutes while wearing his right knee brace. See October 2007 VA examination. The Veteran reported stiffness with increased sitting, and an abnormal gait. The Veteran continued to be employed, reported being able to perform all work activities, and denied a history of medical absences. The examiner found extension limited to 25 degrees. No knee instability was noted, nor did the examiner note evidence of ankylosis. The examiner did not do repetitive testing due to an injection the Veteran received earlier in the day; the examiner noted the Veteran was undergoing a series of injections for his knee pain. Id.   

There is no evidence that the VA examiner was not competent or credible, and the examination report was based on accurate facts and an objective examination of the Veteran, and as such is entitled to significant probative weight in determining the severity of the Veteran's right knee disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records from this period reflect continued complaints of pain and ongoing treatment. Treatment records note continued follow-up for the Veteran's right knee brace.  Treatment records from November 2007 note the Veteran reported continued knee pain, and was seen for an injection for knee pain. See November 9, 2007 Ortho Note. Medical records from Denver VA medical center (VAMC) indicate the Veteran continued to be seen and followed for support and fitting of a right knee brace and reported ongoing knee pain. See December 13, 2007 VA Prosthetics Orthotics Consult.  Further, VA treatment records during this period contain no evidence of ankylosis, malunion or loss of use. 

In evaluating the Veteran's current level of disability for the period prior to October 20, 2009, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness, and weakness, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The October 2007 VA examiner noted similar symptoms. However, these factors, and the additional functional impairment they cause, are directly contemplated by the range of motion testing of record for this period, as the examiner, noted the extent of that additional loss could not be performed due to a prior injection the Veteran had received and discomfort associated with such. As such, the Board finds that additional functional loss due to pain, weakness, fatigue, or other factors are already fully contemplated by the Veteran's 40 percent rating for the period prior to October 20, 2009. 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the lay and medical evidence of record, the Board finds that the Veteran's right knee disability more closely approximates the level of severity contemplated by a 40 percent rating, during this period on appeal.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7. The Board finds that the Veteran's right knee disability, including limitation of extension to 25 degrees, more nearly approximates the criteria required for a 40 percent rating. The Veteran's right knee disability does not more nearly approximate the level of severity contemplated by a 50 percent rating, as at no point during the period on appeal has the evidence shown limitation of extension of the right knee to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

No additional higher or alternative ratings under different Diagnostic Codes for the right knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right knee, it is clearly not ankylosed. The Veteran has at no point during this period noted to have a limitation of flexion to 60 degrees, nor do treatment records indicate such. 38 C.F.R. § 4.71a , Diagnostic Code 5260. 

There is no medical or lay evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, or nonunion or malunion of the tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. The Board acknowledges that the patella is surgically absent status-post reefing of right medial meniscus, but notes the VA examination and treatment records are negative for joint effusion and locking of the right knee. Nor, is there any indication of recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Veteran does not have a scar associated with his right knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

B. October 20, 2009 Forward

Next turning to the period from October 20, 2009 forward, the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent for the Veteran's right knee status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar is warranted. During this period, the Veteran has reported ongoing pain, stiffness, weakness, trouble standing, walking and sitting for prolonged periods, all of which he is competent to report. Jandreau, 492 F.3d 1372. As such, these statements are entitled to probative value as to the severity of the right knee disability during this period on appeal.

The Veteran was afforded a VA examination in October 2009. The VA examiner noted the Veteran reported pain, weakness and restricted motion in his right knee. See October 2009 VA examination. The examiner noted infrequent instability and swelling. It was noted the Veteran could stand for 60 to 90 minutes without discomfort in his knee, walk half a mile and sit for 90 to 120 minutes. The examiner noted the Veteran is unable to run, has difficulty lifting heavy loads and experiences pain when going up and down steps. The Veteran continued to be employed and had not missed work in the past 12 months as a result of his knee, and his activities of daily living were not impaired. The Veteran continued to regularly use a knee brace. The examiner found extension was limited to 5 degrees and flexion was limited to 120 degrees. The examiner noted increased pain with repetitive resisted motion, in particular knee extension. Further, the examiner noted mild to moderate incoordination and easy fatigability against resistance. As a result the examiner found the Veteran exhibited an additional 10 degree range of motion loss in knee extension as a result of the consideration of repetitive motion testing. There was no evidence of ankylosis in the right knee. Id.

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and an objective examination of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's right knee disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records from this period have been associated with the claims file. Treatment records reflect continued complaints of right knee pain, but are otherwise silent notations of malunion or nonunion of the tibia or fibula or ankylosis. Private treatment records noted extension limited to 13 degrees and flexion limited to 105 degrees. See June 4, 2013 private treatment record. The Veteran reported continued chronic right knee pain with no improvement. See May 9, 2014 VA treatment record. Treatment records in June 2013, noted the Veteran continued to have difficulty with lifting, squatting and kneeling. See June 4, 2013 VA treatment record. Further VA treatment records note continued follow-up for the Veteran's right knee brace.  See November 29, 2010 Prosthetics Orthotics Consult Report. 

In evaluating the Veteran's current level of disability for the period from October 20, 2009 forward, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness, and weakness, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The October 2009 VA examiner noted similar symptoms. However, these factors, and the additional functional impairment they cause, are directly contemplated by the range of motion testing of record for this period, as the examiner noted increased pain with repetitive resisted motion, in particular knee extension. The examiner noted mild to moderate incoordination and easy fatigability against resistance. As a result the examiner found the Veteran exhibited an additional 10 degree range of motion loss in knee extension as a result of the consideration of repetitive motion testing.  As such, the Board finds that additional functional loss due to pain, weakness, fatigue, or other factors are already fully contemplated by the Veteran's 20 percent rating for the period from October 20, 2009 forward. 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the lay and medical evidence of record, the Board finds that the Veteran's right knee disability does not more nearly approximate the level of severity contemplated by a 30 percent rating, as at no point during the period on appeal has the evidence shown limitation of extension of the right knee to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Rather the evidence during this period consistently shows right knee extension is limited to 15 degrees, which is below the limitation of motion required for a 30 percent rating based on limitation of extension.

Under Diagnostic Code 5257 a 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee. See 38 C.F.R. § 4.71a , Diagnostic Code 5257. A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee. Id. A 30 percent disability evaluation is warranted for severe recurrent subluxation or lateral instability. Id. Here, in considering additional higher or alternative ratings under different Diagnostic Codes for the right knee during this period on appeal the Board finds that a separate 10 percent rating for slight instability of status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, is warranted. The Veteran has consistently reported pain and falling due to his knee instability. See April 2015 hearing transcript. The October 2009 VA examiner noted the Veteran experiences infrequent mild instability. See October 2009 VA examination. Further, joint stability testing done by the VA examiner on the right knee including the Lachman test, posterior drawer, and medial and lateral instability tests were normal. In addition, x-rays done were negative for subluxation. As there is an indication of a slight lateral instability a separate 10 percent rating is warranted. The Board finds the Veteran's reports of instability to be credible; nevertheless, neither the medical or lay evidence establishes that there is moderate subluxation or moderate instability. Accepting the lay evidence as credible, there is no more than slight instability and the medical evidence does not show otherwise. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

No additional higher or alternative ratings under different Diagnostic Codes for the right knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right knee, it is clearly not ankylosed. The Veteran has at no point during this period noted to have a limitation of flexion to 60 degrees, nor do treatment records indicate such. 38 C.F.R. § 4.71a , Diagnostic Code 5260. 

There is no medical or lay evidence of frequent episodes of locking, pain and effusion of the joint, or malunion of the tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. The Board acknowledges that the patella is surgically absent status-post reefing of right medial meniscus, but notes the VA examination and treatment records are negative for joint effusion and locking of the right knee.  The Veteran does not have a scar associated with his right knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The the preponderance of the evidence is also against an increased rating in excess of 20 percent from October 20, 2009 forward under Diagnostic Code 5061. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

VI. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.   "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's right knee disability is manifested by pain, limitation of motion, stiffness, difficulty walking, sitting, standing for long periods of time, and difficulty squatting and kneeling. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5061, 5256-5263. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as limitations on walking and standing, they are inherently contemplated by the criteria. The Veteran's limitations on walking and standing are largely attributed to his right knee pain, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5261. In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for a right knee disability, including residuals of status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar; degenerative disc disease, lumbosacral spine secondary to his right knee disability; trochanteric bursitis of the right hip secondary to his right knee disability; and residuals of a left hand burn scar. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Entitlement to restoration of the prior 30 percent rating for residuals of status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, effective October 20, 2009, is denied. 

Entitlement to a 40 percent rating prior to October 20, 2009, for residuals of status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, is granted, but no higher, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 20 percent from October 20, 2009 forward, for residuals of status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, is denied. 

Entitlement to a separate 10 percent rating from October 20, 2009 forward, for instability of a  status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, is granted, but no higher, subject to the controlling regulations applicable to the payment of monetary benefits



_____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


